MORRIS, Judge.
T.R. appeals his juvenile adjudication of delinquency for the offense of battery and a disposition order placing him on probation for one year. T.R. argues—and we agree—that the trial court committed fundamental error by failing to make a proper inquiry into T.R.’s waiver of counsel at both the plea and disposition hearings in violation of Florida Rule of Juvenile Procedure 8.165. See, e.g., State v. T.G., 800 So.2d 204 (Fla. 2001); D.A.C. v. State, 201 So.3d 1249 (Fla. 2d DCA 2016); C.K. v. State, 909 So.2d 602 (Fla. 2d DCA 2005); D.C.W. v. State, 775 So.2d 363, 364 (Fla. 2d DCA 2000). The State concedes error. Accordingly, we reverse and remand for further proceedings.
Reversed; remanded.
CRENSHAW and BLACK, JJ., Concur.